EXHIBIT 10.6

 



AMENDED AND RESTATED LICENSE, DEVELOPMENT AND ENGINEERING AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE, DEVELOPMENT AND ENGINEERING AGREEMENT
(“Agreement”) is made and entered into as of November18, 2013 (the “Effective
Date”) by and between UNIVERSAL OIL RECOVERY LLC ("UOR"), SRS International
(“SRS”) and AMERICAN SANDS ENERGY CORP (“ASEC”) (hereinafter referred to
individually as a “Party” and collectively as the “Parties”).

 

RECITALS

 

A.WHEREAS, UOR, ASEC AND SRS International entered into a License, Development
and Engineering Agreement dated as of January 24, 2012 (the “Original
Agreement”).

 

B.WHEREAS, a portion of the Original Agreement has been completed and the
parties desire to amend and restate the Original Agreement, as provided herein.

 

C.WHEREAS, UOR owns the exclusive trade-secret and know-how rights to make, use
and sell a proprietary Solvent (the “UOR Solvent”) and process equipment that
extract bitumen from oil sands and other hydrocarbons from solid materials such
as sand or shale.

 

D.WHEREAS, ASEC and UOR have confirmed the effectiveness of the UOR Solvent to
extract bitumen from tar sands and oil sands under laboratory test and
demonstration protocols, and through the operation of a pilot system, with an
efficiency exceeding 99%, and with less than 2 parts per million of solvent left
on the sand, and are confident in the design of a scaled-up, 10,000 tons of tar
sand ore per day, low-impact, low-energy, continuous-flow,
rock/sand/soil-cleaning and bitumen-recovery process (the “UOR Process”) that:

 

a.Uses low-temperature heat to operate more cost-effectively

 

b.Consumes no water

 

c.Produces no liquid-waste or tailing ponds

 

d.Operates in a closed loop system and recovers virtually all of the solvent for
re-use

 



E.WHEREAS, UOR and ASEC are desirous of entering into this Agreement whereby UOR
will license the UOR Process to ASEC and assist ASEC in the design and
construction of processing facilities using the UOR Process.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this

 

Agreement, the parties agrees as follows:

 

1.PURPOSE AND DEFINITIONS

 

(a)           Purpose of this Agreement. This Agreement is entered into for the
purpose of ASEC developing tar sands, oil sands and oil shale using certain
technology licensed hereunder.

 

(b)           Definitions.

 

“Confidential Information” means information (i) disclosed in tangible form that
is clearly marked or identified as confidential or proprietary at the time of
disclosure or (ii) disclosed in non-tangible form, identified as confidential or
proprietary at the time of disclosure, and summarized sufficiently for
identification and designated as confidential in a written memorandum sent to
the receiving Party within thirty (30) days after disclosure. Confidential
Information includes, without limitation, the Licensed Technology including
business, financial or technical data, machine-readable or interpreted
information, information contained in physical components, mask works or
artworks, or combinations of publicly available information that are not
publicly available in such combined form.

 



1

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through ownership of voting securities, through the right or power to appoint a
majority of the board of directors, by being the general (or managing) partner
or controlling the general (or managing) partner, by contract or trust
instrument, or otherwise, and “Controlled” has a corresponding meaning.

 

“Definitive Agreement” means an agreement providing for the terms and conditions
of utilization of the Licensed Technology in connection with project(s)
involving a third party which satisfy (or will satisfy) the Criteria set forth
in Section 4(a), whether or not such projects are formed as of the date of such
Definitive Agreement.

 

“Designated Party” shall have the meaning set forth in Section 4 (a).

 

“Designated Project” shall have the meaning set forth in Section 4 (a).

 

“Designated Property” or “Property” shall have the meaning set forth in Section
4 (a).

 

“Intellectual Property Rights” means all patents and patent rights (including
design patents, patents pending and technology covered by a patent application),
copyrights and copyright registrations and trade secrets.

 

“Invention(s)” or “invention(s)” means any idea, design, concept, technique,
invention, discovery or improvement, whether or not patentable.

 

“License Term” is defined in Section 6.

 

“Licensed Technology” means the methods and processes through which bitumen,
kerogen or other oil products are separated or extracted from matter or
substances typically referred to as tar sands, oil sands or oil shale through
the use of chemicals, and it includes all aspects which are part of or ancillary
to such methods and/or processes such as equipment or catalyst, as developed by
or on behalf of UOR or SRS, together with any modifications, improvements,
enhancements or derivatives in respect of thereto. By way of example, and not by
way of limitation, Licensed Technology includes the UOR Process and UOR Solvent.

 

“Products” means any and all products, including water, sand, bitumen, kerogen,
oil, and heavy metals, if any, that are extracted and recovered using the UOR
Process and offered for sale.

 

“Territory” means (i) the State of Utah, and (ii) any geographic area owned,
licensed or to which a third party has rights to develop oil sands, tar sands or
oil shale, if such project is a Designated Project in accordance with Section 4.

 

“UOR Machine” means the Oil Separation and Solvent Recovery Machine originally
designed by SRS, and as modified by ASEC and UOR, that, in conjunction with the
UOR Solvent, demonstrated the feasibility and efficiency of the UOR Process.

 

“UOR Process” has the meaning set forth in paragraph B of the Recitals.

 

“UOR Solvent” means a proprietary solvent developed by UOR that extracts bitumen
from tar sands and oil sands under laboratory tests and demonstration protocols,
on a 99+% efficiency basis, and that works as a part of and in combination with
the SRS Machine, the 3000 BPD Facility and with other facilities designed using
the Licensed Technology.

 



2

 

 

2.PREVIOUS WORK ACCOMPLISHED:

 

(a)           UOR and SRS designed and built the UOR Machine in accordance with
the requirements set forth in the Original Agreement, as modified by mutual
agreement and in accordance with specifications received by ASEC.

 

(b)           The UOR Machine was operated for ASEC in July and August of 2012
and June of 2013.

 

(c)           The results of the testing of the UOR Machine were satisfactory to
ASEC and UOR. UOR/SRS shall share all test results and data from such separation
of the ASEC Input Materials into its constituent water (if any), bitumen and
sand materials.

 

(d)           UOR and SRS have agreed and consented to ASEC allowing potential
investors to witness the tests and to share information with such potential
investors, upon the signing of appropriate confidentiality agreements.

 

(e)           UOR and SRS have agreed and consented to ASEC using the
information from such tests in connection with its government filings (including
mine permit filings), which may become part of the public record and sharing
such information with potential investors.

 

(f)           UOR and SRS have consented to the use by ASEC of videos of the UOR
Machine for promotional purposes.

 

(g)           The UOR Machine was operated in compliance with all statutes,
rules, regulations, decisions and orders of governmental agencies courts,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances.

 

(h)           In connection with the Original Agreement, the parties acknowledge
and agree that there are amounts outstanding in connection with the construction
and demonstration of the UOR Machine.

 



3.TECHNOLOGY LICENSE

 

(a)License Grant. Subject to the terms and conditions herein, UOR and SRS, as
the case may be, hereby grants to ASEC, and ASEC accepts, (i) an exclusive,
nontransferable license to use the Licensed Technology during the License Term
in the Territory, to produce, treat and otherwise develop bitumen, kerogen and
other oil products from oil sands, tar sands and oil shale. Following execution
of this Agreement, upon ASEC making the payments required under Sections
3(e)(i)(1), 3(e)(i)(2), and 3(e)(i)(3), and delivering the warrants required
under Section 3(e)(ii) below, UOR will make available to the COO/Chief
Technology Officer of ASEC (currently Robin Gereluk), the Licensed Technology,
the results and details of any and all computer simulations and design
calculations performed by SRS/UOR on the Licensed Technology, and the design,
engineering and other specifications and drawings of the UOR Machine.

 



3

 

 

(b)Limitations on Use.

 

i.The Licensed Technology shall be used by ASEC only within the scope of the
License Grant in Section 3(a).

 

ii.The Licensed Technology may only be separately or independently licensed or
sublicensed by ASEC to a third party in accordance with Section 4.

 

(c)No Other Rights. No other rights are granted hereunder, by implication,
estoppel, statute or otherwise, except as expressly provided herein.

 

(d)No Offer for Sale. ASEC hereby acknowledges and agrees that at no time has
the Licensed Technology been offered for sale to ASEC.

 

(e)License Fees. In connection with the license granted hereunder, ASEC shall
pay the following fees:

 

i.Cash Payment. The following cash payments shall be paid by wire transfer,
pursuant to the wire information attached hereto as Exhibit A:

 

1.$25,000 within five (5) business days of the execution of this Amended and
Restated License Agreement;

 

2.$25,000 within five (5) business days of ASEC raising not less than $500,000
in equity or debt from the date hereof;

 

3.$25,000 within five (5) business days of ASEC raising not less than $1,000,000
in equity or debt from the date hereof.

 

4.$50,000 within five (5) business days of ASEC raising not less than $2,000,000
in equity or debt from the date hereof.

 

ii.Equity Payment. Upon execution hereof, ASEC shall within five (5) business
days issue and deliver to UOR warrants to purchase 575,000 shares of ASEC common
stock, the form of warrant of which is attached hereto as Exhibit B.

 

iii.License Fee Upon ASEC raising an aggregate of capital sufficient such that
ASEC discloses publicly in its filings with the Securities and Exchange
Commission that it is developing a mine/tar sands property in the Territory (in
no event shall the aggregate of capital be less than $25 million), upon the
closing of such financing transaction ASEC shall pay an annual license fee of
$300,000, such fee to be paid in equal monthly installments of $25,000, payable
per month on the first day of each month for the duration of the license.

 

iv.No Other Fees. The fees set forth in this section replace and supersede any
fees or payments due under the Original Agreement and the parties hereto
acknowledge and agree that except as set forth elsewhere in this Agreement, no
other fees or payments are due to UOR or SRS by ASEC.

 



4

 

 



4.DESIGNATED PROJECT

 

(a)         Each project which satisfies the following criteria is a “Designated
Project”, and becomes part of the Territory hereunder:

 

(i)         the project must satisfy either of the following:

 

(A)         With respect to the development of a property by ASEC or in which
ASEC will participate (“Designated Property”), ASEC must designate to UOR the
property or properties to be developed (“Property”), together with the other
parties involved, if any, such designation to include:

 

(1)         The name of the party, in the case of a Property being developed
with a third party; and

 

(2)         The location of the property/project, with a description of the
foregoing to include location, type of hydrocarbon extracted, and general scope
of the project.

 

OR

 

(B)         With respect to the licensing or sub-licensing of the Licensed
Technology, UOR Process and/or UOR Solvent to a third party (“Designated
Party”), ASEC shall designate to UOR:

 

(1)         The name of the party; and

 

(2)         The proposed location of the property/project, with a description of
the foregoing to include location, type of hydrocarbon extracted, and general
scope of the project.

 

(ii)         UOR does not have a pre-existing relationship with the Designated
Party as of the date of this Agreement. If UOR has a pre-existing relationship
with a Designated Party, it will notify ASEC within three (3) business days from
receipt of the designation notice of such relationship and provide reasonable
documentation evidencing the relationship; and

 

(iii)         ASEC and the Designated Party enter into a Definitive Agreement
with respect to the Designated Project within 180 days from the date of the
designation notice received by UOR, unless extended by mutual agreement.

 

(collectively subparagraphs (a)(i)-(ii) above are herein referred to as the
“Criteria”)

 

(iv)         The foregoing Criteria must be satisfied as of the date of the
notice.

 

(b)         From and after the Determination Date in respect of a Designated
Project, ASEC shall not lose any rights, or be required to transfer, convey or
otherwise divest itself of any right or interest, in respect of such Designated
Project solely by virtue of the fact that the Criteria may cease to be satisfied
in respect of such Designated Project in question, after the notice date;
provided that at the time the Definitive Agreements are signed with respect to
such Designated Project, ASEC and/or the Designated Party have the financial
ability/strength to develop such Project. Upon request, ASEC shall provide to
UOR its financing plans or financial statements for a Designated Property, or
the financial statements of a Designated Party, which shall show reasonable
likelihood, in each respective case, of the Designated Project to be financed.

 



5

 

 

(c)         With respect to the licensing or sub-licensing of the Licensed
Technology to a Designated Party, ASEC will pay a royalty fee (the “Royalty”) to
UOR, equal to 15% of the net fees collected by ASEC from such Designated Party.
For purposes of clarity, “net fees” shall mean receipts received by ASEC from
such Designated Party or otherwise agreed upon in writing by UOR, less any costs
incurred in connection with the license (by way of example, not limitation,
costs of research and development to modify the technology for a project, costs
of administering the license and other costs born by ASEC under the license, but
excluding G&A). Calculations and payments of Royalty shall be made as of the end
of each calendar quarter, and shall be payable, on the 15th day of each January,
April, July, and October in each year, commencing on the quarterly date
following the first full or partial quarter in which ASEC receives payments from
a Designated Party.

 

5.DURATION

 

The License Term began on January 1, 2012 and shall continue for a period of
twenty five years and so long thereafter as production of products using the
Licensed Technology is commercially and economically feasible, unless sooner
terminated under Section 8.

 

6.ENGINEERING AND DEVELOPMENT OF SCALED UP SYSTEM

 

6.1         Engineering. (a) UOR, SRS and ASEC shall form an engineering
committee (the "Engineering Committee") to coordinate the activities of the
parties under this Agreement. The Engineering Committee will be comprised of two
members, one of whom shall representative UOR and SRS, who will initially be
Glenn McGinnis, and one of whom shall represent of ASEC, initially Robin
Gereluk. Each Party shall use reasonable efforts to assure that its
representatives so authorized to act on its behalf are present for all meetings
of the Engineering Committee.

 

(b)         UOR and SRS, at the request of ASEC and/or the Engineering
Committee, shall provide such engineering support to ASEC as reasonably
necessary to assist ASEC in its efforts to implement the Licensed Technology for
the design, engineering, construction and operation of a facility to fulfill the
License Grant and as reasonably necessary to assist ASEC in its efforts to
achieve its objectives of commercially viable volume separation and/or
extraction of such hydrocarbons, to the extent possible. UOR and SRS will use
commercially reasonable efforts to modify the Licensed Technology, at the
request of ASEC, to fulfill the License Grant.

 

(c)         In connection with a Designated Project as set forth above, UOR and
SRS agree to perform such services, as set forth above, in connection with such
Project, with such additions or changes as may be mutually agreed to at the time
of designation or at the time a definitive agreement is entered into with
respect to such project.

 



6

 

 

6.2         Special Services. UOR and SRS shall prepare specific technical
information or data for ASEC, as reasonably requested by ASEC, including
analysis of the separation characteristics of the sand from the bitumen in tar
sands and the kerogen from the shale in oil shale.

 

6.3         Time and Materials . It is agreed that in respect of any work or
services performed by UOR and SRS for or on behalf of ASEC pursuant to Section 6
and as agreed between such parties (collectively “Services”), UOR and/or SRS, as
the case may be, shall be entitled to be paid by ASEC, the following amounts:

 

(a)         In respect of labor; for each individual who performs any of the
Services, an amount equal to the number of hours spent by that individual
multiplied by the hourly labor rate applicable to such individual as set forth
on a rate-sheet delivered by UOR and/or SRS to ASEC, prior to agreement of the
parties as to UOR and/or SRS’s performance of the Services in question,
specifying the hourly labor rates for each individual who is contemplated to
assist in performing such Services.

 

(c)         In respect of all tools, equipment, parts, accessories and other
materials and subcontract labor purchased specifically in order to perform or
carry-out any of the Services (herein referred to as “Materials”); An amount
equal to the cost of the Materials plus an additional 20% of such cost.

 

(d)         In respect of out-of-pocket costs; ASEC shall pay UOR and SRS, in
respect of all third-party costs and expenses reasonably incurred thereby and
necessary in connection with the performance of the Services (hereinafter
“Expenses”), an amount equal to the cost paid by UOR and/or SRS in respect of
such Expenses.

 

(e)         UOR and SRS shall endeavor to keep the facilities and other
equipment purchased under this Agreement and the hydrocarbons under Lease free
from liens and encumbrances that might arise by reason of the activities or
operations conducted under this Agreement. If a lien is placed on the Leases,
facilities, other equipment, or any hydrocarbons by a third-party under contract
with UOR and SRS, then UOR and SRS shall make reasonable efforts, at its cost,
to remove the lien. However, if a lien is made by a third-party under a contract
with ASEC to which UOR or SRS is not a party, then ASEC shall make reasonable
efforts, at its cost, to remove the lien and to remove UOR and SRS as a Party in
or to any such action.

 

6.5         Records. ASEC, UOR and SRS shall keep accurate books, accounts, and
records of all its costs, expenses, receipts, activities, and operations under
this Agreement and in compliance with GAAP. Unless otherwise provided in this
Agreement, all records regarding the performance of a provision set forth in
this Agreement (i.e., a payment provision) shall be available to a requesting
party at all reasonable times during normal office hours. ASEC, UOR and SRS
shall use good-faith efforts to ensure that settlements, billings, and reports
rendered under this Agreement are complete and accurate.

 

7.OWNERSHIP

 

7.1         Ownership of the Licensed Technology. To the best of their
knowledge, UOR and SRS have all necessary rights to perform their obligations
hereunder, including but not limited to Intellectual Property Rights in and to
the Licensed Technology, and in trade-secrets, know-how, ideas, techniques,
procedures and concepts embodied therein. To the best of UOR’s and SRS’s
knowledge, the Licensed Technology does not infringe or otherwise impair or
conflict with (collectively, "Infringe") the intellectual property rights of any
third party or any confidentiality obligation owed to a third party. To the best
of UOR’s and SRS’s knowledge, there is no litigation or order pending or
outstanding or, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of the Licensed
Technology and there is no valid basis for the same.

 



7

 

 

7.2         Ownership of Modifications. All improvements and modifications to
the Licensed Technology shall remain the sole and absolute property of UOR and
SRS. ASEC does not obtain any rights, title or interests, including but not
limited to intellectual property rights, in the Licensed Technology, other than
the license conferred herein. Any equipment or other ideas not comprising the
Licensed Technology shall be the property of ASEC.

 

8.TERMINATION

 

8.1         Termination. A Party may terminate the rights and licenses granted
to the other Party under this Agreement upon sixty (60) days written notice of
termination to the other Party given at any time upon or after:

 

(a)         the filing by the other Party of a petition in bankruptcy or
insolvency not dismissed within ninety (90) days of the filing;

 

(b)         any adjudication that the other Party is bankrupt or insolvent;

 

(c)         the filing by the other Party of any petition or answer seeking
reorganization, readjustment or arrangement of its business under any law
relating to bankruptcy or insolvency;

 

(d)         the appointment of a receiver for all or substantially all of the
property of the other Party;

 

(e)         the making by the other Party of any assignment for the benefit of
creditors;

 

(f)         the institution of any proceedings for the liquidation or winding up
of the other Party’s business or for the termination of its corporate charter
not dismissed within ninety (90) days of the institution of the proceedings; or

 

(g)         by UOR, if ASEC shall not have used commercially reasonable efforts
to permit and develop tar and oil sand projects in the Territory, and does not
commence such efforts within one hundred eighty (180) days of receiving written
notice;

 

(h)         by UOR or SRS, if ASEC is in breach of any of its obligations
hereunder, or is unable to perform its obligations hereunder, including without
limitation the breach of failing to make a payment pursuant to a payment
provision provided for in this Agreement;

 

(i)         by ASEC, if UOR or SRS is in breach of any of its obligations
hereunder, or are unable to perform their obligations hereunder; provided that
this Agreement may be terminated with respect to the Engineering Services to be
delivered by SRS separately, and the License of the Licensed Technology by UOR
shall continue.

 

8.2         Returning Confidential Information. All materials containing
Confidential Information of the other Party shall be returned to that Party
within thirty (30) days after termination of this Agreement.

 

8.3         Survival. The provisions of Sections 8, 9, 10 and 11 shall survive
any termination of this Agreement.

 

9.CONFIDENTIAL INFORMATION

 

9.1         Restrictions. Each Party shall hold in confidence, and shall use
solely for purposes of or as provided in this Agreement, any Confidential
Information received by it from the other or derived from Confidential
Information received from the other, and shall protect the confidentiality of
such with the same degree of care that it exercises with respect to its own
information of like import, but in no event less than reasonable care. For the
purpose of this Agreement, Confidential Information shall include business,
financial or technical data, machine-readable or interpreted information,
information contained in physical components, mask works or artworks, or
combinations of publicly available information that are not publicly available
in such combined form.

 



8

 

 

9.2         Exceptions. The obligations of Section 9.1 shall not apply to any
portion of the Confidential information which:

 

(a)         is now or which hereafter through no act or failure to act on the
part of the receiving Party becomes generally known.

 

(b)         is hereafter furnished to the receiving Party by a third party
without obligation to keep such information confidential;

 

(c)         is independently developed by the receiving Party without the use of
the Confidential Information;

 

(d)         is required to be disclosed pursuant to a legal, judicial or
administrative procedure or otherwise required by law; providing the disclosing
Party gives the other Party notice of the proposed disclosure with sufficient
time to seek relief;

 

(e)         is already in the possession of, or known to, the receiving Party
prior to its receipt; or

 

(f)         is approved for release or use without restriction by written
authorization of an officer of the disclosing Party.

 

Subject to the requirements of Sections 9.1 hereof, a receiving Party may
disclose appropriate portions of Confidential Information, with written
permission from the other Party, to its employees and consultants who have a
need to know the specific information in question, auditors, lenders and
regulators having a legitimate need or right to know, and which have agreed to
be bound by the obligations of confidentiality herein, or by separate agreement
with equal or greater restrictions, in which event the receiving Party will make
a reasonable effort to minimize the amount of information disclosed and to cause
such persons to maintain the confidentiality of the information disclosed.

 

9.3         Injunction. Confidential Information has been and will continue to
be of central importance to the business of a disclosing Party, and its
disclosure to or use by others will cause immediate and irreparable injury to
the disclosing Party, which may not be adequately compensated by damages and for
which there is no adequate remedy at law. In the event of any actual or
threatened misappropriation or disclosure of Confidential Information, the
receiving Party agrees that the disclosing Party will be entitled to an
injunction prohibiting such misappropriation or disclosure, and to specific
enforcement of the receiving Party’s obligations hereunder. The foregoing rights
to an injunction and specific performance will be cumulative and in addition to
every other remedy now or hereafter available to disclosing Party in law or
equity or by statute.

 

10.INTELLECTUAL PROPERTY RIGHTS INDEMNITY

 

(a)         UOR and SRS will defend ASEC from any third party action brought
against ASEC to the extent based on a claim that the Licensed Technology, or any
part thereof, infringe, misappropriate or otherwise violate any Intellectual
Property Right which is the subject of a governmental grant, license or
registration or is similarly recognized or perfected under applicable law (but
not pending, unregistered, “common law” or otherwise inchoate rights) provided
the claimant has given ASEC a reasonable period of time, not less than 180 days,
in which to address or cure any purported infringement or violation, and will
pay any costs, damages and reasonable attorneys’ fees attributable to such claim
that are ultimately awarded against ASEC. ASEC will (i) promptly notify UOR and
SRS in writing of the claim, (ii) grant UOR and SRS control of the defense and
settlement of the claim, provided that ASEC has reasonably approved defense
counsel and any settlement and (iii) provide UOR and SRS with all reasonable
assistance, information and authority required for the defense and settlement of
the claim.

 



9

 

 

(b)         ASEC will defend UOR and SRS from any third party action brought
against ASEC to the extent based on a claim for trespass, or with respect to any
claim regarding mineral rights, property rights or other claims relating to the
development of the properties, other than claims for which ASEC is indemnified
pursuant to section 10 (a).

 

(c)         Section 10 (a) does not apply to a claim due to misapplication of
the Licensed Technology by ASEC, by a Designated Party or by any party
introduced by ASEC to the Licensed Technology, or to the extent attributable to
use of the Licensed Technology, or part thereof, in combination with third party
technology, where use of the Licensed Technology, or part thereof, alone is not
infringing.

 

11.REPRESENTATIONS AND WARRANTIES

 

11.1         Representations and warranties of UOR and SRS. UOR and SRS each
represents and warrants that:

 

(a)         Each is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties.

 

(b)         Each has full power and authority and has taken all requisite action
on its part necessary for (i) the authorization, execution and delivery of this
Agreement and (ii) the authorization of the performance of all obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
each of UOR and SRS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors'
rights generally.

 

(c)         The execution, delivery and performance of this Agreement does not
require the consent of, action by or in respect of, or filing with, any person,
governmental body, agency, or official

 

(d)         The execution, delivery and performance hereof will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under (i) its Certificate of Incorporation or Bylaws,
both as in effect on the date hereof or (ii)(a) any statute, rule, regulation,
order or judgment of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over UOR or SRS or any of their respective assets
or properties, or (b) any agreement or instrument to which either is a party or
by which either is bound or to which any of their respective assets or
properties is subject.

 

(e)         With respect to the UOR Solvent:

 

(i)         In laboratory tests and in the pilot tests of the UOR Machine
applied to tar sand samples provided by ASEC:

 

(A)         the UOR Solvent separated the tar sands into its constituent
components of bitumen, sand and water;

 

(B)         the UOR Solvent extracted a minimum of 99% of the bitumen in the
sand;

 



10

 

 

(C)         the separated bitumen contained less than 1% UOR Solvent after
applied heat;

 

(D)         the sand separated from the tar sand in such test contained less
than 2 ppm (w/w) solvent;

 

(E)         the UOR Solvent contained no sand, oil, water or any other
contaminants post separation process and was fully reusable with no makeup
required greater than noted in (C)

 

(F)         the water did not mix with the bitumen or UOR Solvent and can be
separated and recovered in a form that can be released into the environment in
accordance with all current United States, state and local laws and regulations
(including regulations of the Environmental Protection Agency);

 

(ii)         The boiling point of the UOR Solvent is less than 225 degrees
Fahrenheit;

 

(iii)         The UOR Solvent will not form an azeotrope with water and can
phase-separate water in the process;

 

11.2         Representation and Warranties of ASEC. ASEC represents and warrants
that:

 

(a)         It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties.

 

(b)         It has full power and authority and has taken all requisite action
on its part necessary for (i) the authorization, execution and delivery of this
Agreement and (ii) the authorization of the performance of all obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
ASEC, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors' rights generally.

 

(c)         The execution, delivery and performance of this Agreement does not
require the consent of, action by or in respect of, or filing with, any person,
governmental body, agency, or official.

 

(d)         The execution, delivery and performance hereof will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under (i) its Certificate of Incorporation or Bylaws,
both as in effect on the date hereof or (ii)(a) any statute, rule, regulation,
order or judgment of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over ASEC or any of their respective assets or
properties, or (b) any agreement or instrument to which either is a party or by
which either is bound or to which any of their respective assets or properties
is subject.

 



11

 

 

12.GENERAL

 

12.1         Choice of Law. This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of Utah, United States
of America (except that body of law controlling conflict of laws) and
specifically excluding from application to this Agreement that law known as the
United Nations Conventions on the International Sale of Goods.

 

12.2         Counterparts. This agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
constitute but one and the same instrument.

 

12.3         Entire Agreement. This Agreement, including all Attachments hereto,
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supersedes and replaces all prior or contemporaneous
understandings or agreements, written or oral, regarding such subject matter,
but expressly excluding agreements pertaining to the nondisclosure or
confidentiality of information. This Agreement will be fairly interpreted in
accordance with its terms and without any strict construction in favor or
against either Party. Unless otherwise provided herein, this Agreement may not
be modified, amended, rescinded, or waived, in whole or in part, except by a
written instrument signed by the duly authorized representatives of both
parties.

 

12.4         Headings. The headings and captions in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

12.5         Independent Contractor. UOR and SRS are each an independent
contractor to ASEC. This Agreement will not be deemed to create a partnership,
joint venture or franchise, and neither Party is the other’s agent, partner,
employee or representative, nor does a Party have any authority to bind the
other Party to any obligation by contract or otherwise.

 

12.6         Notices. All notices required hereunder must be in writing and
delivered either in person or by a means evidenced by a delivery receipt, to the
addresses which follow or as otherwise notified in writing, and will be
effective upon receipt:

 



  To UOR: Universal Oil Recovery LLC     26027 S. Nottingham Dr.     Sun Lakes,
AZ 85248     Attn: Glenn McGinnis         To SRS: SRS International     43460
Ridge Park Drive     Temecula, CA, 92590     Attn: George Hawranik         To
ASEC: American Sands Energy Corp.     4760 S. Highland Dr., #341     Salt Lake
City, UT 84117     Attn: William Gibbs, President

 

12.7         No Rights in Third parties. This Agreement is made for the benefit
of the Parties and not for the benefit of any third parties unless otherwise
agreed to by the Parties in writing.

 

12.8         Relationship of the parties. No employees, consultants,
contractors, or agents of one Party are agents, employees, franchisees, or joint
ventures of the other Party, nor do they have any authority to bind the other
Party by contract or otherwise to any obligation. No Party will represent to the
contrary, either expressly, implicitly, or otherwise.

 



12

 

 

12.9         Severability. In the event that any part of this Agreement is found
to be unenforceable, the remainder shall continue in effect, to the extent
consistent with the intent of the Parties as of the Effective Date.

 

12.10         Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that any Party hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled hereunder or otherwise.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 



Universal Oil Recovery LLC AMERICAN SANDS ENERGY CORP.     BY:  /s/Glenn
McGinnis BY:  /s/ William C. Gibbs     NAME: Glenn McGinnis NAME:  William C.
Gibbs     TITLE:  President TITLE: President         SRS INTERNATIONAL       By:
/s/ George Hawranik       NAME: George Hawranik       TITLE:  



 

 



13

 

 

Exhibit A

 

Wire Transfer Instructions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



14

 

 

Exhibit B

 

Form of Warrant

 

 

 

This warrant and the securities to be issued upon its exercise have not been
registered under the U.S. Securities Act of 1933, as amended (the “Act”), and
the warrant may not be exercised by or on behalf of any U.S. person unless it is
registered under the Act or an exemption from such registration is available.
The warrant may not be exercised within the United States and the securities may
not be delivered within the United States upon exercise unless registered under
the Act or an exemption from such registration is available. For a period of at
least six months from the date of this warrant, it may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Act, or any exemption from the registration
requirements of the Act is available. In addition, hedging transactions
involving shares of the issuer may not be conducted unless in compliance with
the Act.

 



Warrant No. Warrant to Purchase   575,000 Shares of Common Stock   As Herein
Described

  

WARRANT TO PURCHASE COMMON STOCK OF

 

AMERICAN SANDS ENERGY CORP.

 

This is to certify that, for value received, Universal Oil Recovery LLC, or its
successors and assigns (in each case, the “Holder”), is entitled to purchase,
subject to the provisions of this warrant (the “Warrant”), from American Sands
Energy Corp., a Delaware corporation (the “Company”), at any time during the
period from the date hereof (the “Commencement Date”) until 5:00 p.m., Pacific
time on November 15, 2023, five hundred seventy five thousand (575,000) shares
(“Warrant Shares”) of the Company’s Common Stock, par value $0.001 per share
(the “Common Stock”) at a per share price equal to $0.01 (the “Exercise Price”).
The number of shares of Common Stock to be received upon exercise of this
Warrant shall be adjusted from time to time as set forth below. This Warrant
also is subject to the following terms and conditions:

 

1.            Exercise of Warrant. This Warrant may be exercised in full at any
time from and after the date hereof and before the Expiration Date, but if such
date is a holiday on which chartered banking institutions are authorized to
close, then on the next succeeding day which shall not be such a holiday.
Exercise shall be by presentation and surrender to the Company at its principal
office, or at the office of any transfer agent designated by the Company, of
(i) this Warrant, (ii) the attached exercise form properly executed, and (iii) a
check for the Exercise Price for the number of Warrant Shares specified in the
exercise form. Notwithstanding any provisions herein to the contrary, if the
Market Price Per Share (as defined in Section 3 below) is greater than the
Exercise Price (as adjusted to the last trading day prior to the exercise date),
in lieu of exercising this Warrant for cash, the Holder may elect to receive
full shares equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with a written notice of such election in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

 

X = Y (A-B)

A



15

 



Where: X  = the number of shares of Common Stock to be issued to the Holder   Y
 = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled   A  = the Market Price Per Share (as defined below)   B  =
Exercise Price (as adjusted to the last trading day prior to the exercise date)



If this Warrant is exercised in part only, the Company or its transfer agent
shall, upon surrender of the Warrant, execute and deliver a new Warrant
evidencing the rights of the Holder to purchase the remaining number of Warrant
Shares purchasable hereunder. Upon receipt by the Company of this Warrant in
proper form for exercise, accompanied by payment as aforesaid, the Holder shall
be deemed to be the holder of record of the Common Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such Warrant Shares shall not
then be actually delivered to the Holder.

 

For purposes of this Warrant, the term “Market Price Per Share” shall be the
closing trade price of such security on the principal exchange on which such
security is traded as reported by Bloomberg for the previous ten trading days,
or, if no closing price is reported for such security by Bloomberg, the average
of the bid prices of any market makers for such security as reported in the
“pink sheets” by the National Quotation Bureau, Inc.

 

2.            Reservation of Shares. The Company shall, at all times until the
expiration of this Warrant, reserve for issuance and delivery upon exercise of
this Warrant the number of Warrant Shares which shall be required for issuance
and delivery upon exercise of this Warrant. The Company covenants that the
shares of Common Stock issuable on exercise of the Warrant shall be duly and
validly issued and fully paid and non-assessable and free of liens, charges and
all taxes with respect to the issue thereof.

 

3.            Fractional Interests. The Company shall not issue any fractional
shares or scrip representing fractional shares upon the exercise or exchange of
this Warrant. Rather, the Company shall round such share to the nearest whole
share.

 

4.            No Rights as Stockholder. This Warrant shall not entitle the
Holder to any rights as a stockholder of the Company, either at law or in
equity. The rights of the Holder are limited to those expressed in this Warrant.

 

5.            Adjustments.

 

5.1            Subdivision or Combination of Shares. If the Company is
recapitalized through the subdivision or combination of its outstanding shares
of Common Stock into a larger or smaller number of shares, the number of Warrant
Shares shall be increased or reduced, as of the record date for such
recapitalization, in the same proportion as the increase or decrease in the
outstanding shares of Common Stock, and the Exercise Price shall be adjusted so
that the aggregate amount payable for the purchase of all of the Warrant Shares
issuable hereunder immediately after the record date for such recapitalization
shall equal the aggregate amount so payable immediately before such record date.

 



16

 

 

5.2            Dividends in Common Stock or Securities Convertible into Common
Stock. If the Company declares a dividend or distribution on Common Stock
payable in Common Stock or securities convertible into Common Stock, the number
of shares of Common Stock for which this Warrant may be exercised shall be
increased, as of the record date for determining which holders of Common Stock
shall be entitled to receive such dividend, in proportion to the increase in the
number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend or distribution, and the Exercise Price shall be
adjusted so that the aggregate amount payable for the purchase of all the
Warrant Shares issuable hereunder immediately after the record date for such
dividend or distribution shall equal the aggregate amount so payable immediately
before such record date.

 

5.3            Merger, Sale of Assets. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (iii) a sale or transfer of the Company’s properties and assets
as, or substantially as, an entirety to any other person, then, as a part of
such reorganization, merger, consolidation, sale or transfer, lawful provision
shall be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 5. The foregoing provisions of this Section 5.3 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.

 

5.4            Reclassification. If the Company, at any time while this Warrant,
or any portion thereof, remains outstanding and unexpired, shall change any of
the securities as to which purchase rights under this Warrant exist, by
reclassification of securities or otherwise, into the same or a different number
of securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 5.

 

5.5            Adjustment of Exercise Price. Whenever the number of Warrant
Shares purchasable upon the exercise of the Warrant is adjusted, the Exercise
Price with respect to the Warrant Shares shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, of which the
numerator shall be the number of Warrant Shares purchasable upon the exercise of
the Warrant immediately prior to such adjustment, and of which the denominator
shall be the number of Warrant Shares so purchasable immediately thereafter.

 



17

 

 

5.6            Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant or the Exercise Price of the
Warrant Shares is adjusted as provided herein, the Company shall mail to the
Holder a notice of such adjustment or adjustments, prepared and signed by the
President or Secretary of the Company, which sets forth the number of Warrant
Shares purchasable upon the exercise of the Warrant and the Exercise Price of
such Warrant Shares after such adjustment, a brief statement of the facts
requiring such adjustment, and the computation by which such adjustment was
made.

 

6.            Transfer or Loss of Warrant.

 

6.1            Transfer. This Warrant may be transferred, exercised, exchanged
or assigned (“Transfer” or “Transferred”), in whole or in part, subject to the
provisions of this Section 6.1. The Holder shall have the right to Transfer all
or a part of this Warrant and all or part of the Warrant Shares. The Company
shall register on its books any Transfer of the Warrant, upon surrender of same
to the Company with a written instrument of Transfer duly executed by the
registered Holder or by a duly authorized attorney. Upon any such registration
of a Transfer, new Warrant(s) shall be issued to the transferee(s) and the
surrendered Warrant shall be cancelled by the Company. A Warrant may also be
exchanged, at the option of the Holder, for one or more new Warrants
representing the aggregate number of Warrant Shares evidenced by the Warrant
surrendered. This Warrant and the Warrant Shares or any other securities (“Other
Securities”) received upon exercise of this Warrant or the conversion of the
Warrant Shares shall be subject to restrictions on transferability imposed by
applicable law. This Warrant and the Warrant Shares may also be subject to
restrictions on transferability under various applicable laws.

 

6.2            Compliance with Laws. The Holder represents and agrees that
he/she/it will not transfer or assign this Warrant or the underlying shares
unless and until the Holder and the Company have complied with all applicable
laws relating to such transfer, including all securities laws.

 

6.3            Loss of Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, of reasonable
satisfactory indemnification, or, in the case of mutilation, upon surrender of
this Warrant, the Company will execute and deliver, or instruct its transfer
agent to execute and deliver, a new Warrant of like tenor and date, any such
lost, stolen or destroyed Warrant thereupon shall become void.

 

7.            No Impairment. The Company will not, by amendment of its Articles
of Incorporation or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times, in good
faith, take all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment.

 

8.            Holder’s Representations Regarding the Warrant. With regard to the
Warrant Shares that may be issued to the Holder upon exercise of the Warrant,
Holder represents and warrants to the Company that:

 

8.1            Holder has had the opportunity to be represented by such legal
and tax counsel and others, each of whom has been personally selected by Holder,
as Holder has found important or necessary to consult concerning this
transaction, and any representation has included an examination of applicable
documents, and analysis of all tax, financial, corporate law and securities law
aspects. Holder, his/her/its counsel and advisors, and such other persons with
whom Holder has found it important or necessary to consult, has sufficient
knowledge and experience in business and financial matters to evaluate the above
information, and the merits and risks of the terms and conditions of the
Warrant, and to make an informed investment decision with respect thereto.

 



18

 

 

8.2            The Company has made available to Holder, and to Holder’s counsel
and advisors, prior to the date hereof:

 

(i)            the opportunity to ask questions of, and to receive answers from,
the Company, its representatives, concerning the terms and conditions of the
Warrant; and

 

(ii)           access to obtaining information, documents, financial statements,
records and books (A) relative to the Company, the business and investment in
the Company, and (B)  necessary to verify the accuracy of any information
furnished to the Holder. All materials and information requested by Holder, and
Holder’s counsel and advisors, or others representing Holder, have been made
available and examined.

 

8.3            Holder is acquiring the Warrant for his/her/its own account and
not as a fiduciary or any other person and for investment purposes only and not
with a view for the transfer, assignment, resale, or distribution thereof, in
whole or in part. Holder understands the meaning and legal consequences of the
foregoing representations and warranties.

 

8.4            Holder qualifies as an “Accredited Investor” as defined in Rule
501 of Regulation D promulgated by the Securities and Exchange Commission.

 

9.            Notices. All notices and other communications provided for in this
Warrant shall be in writing and delivered, telecopied or mailed, first class
postage prepaid, addressed:

 

(i)            if to the Company:

 

American Sands Energy Corp.

Attention: Chief Financial Officer

4760 Highland Drive, Ste. 341,

Salt Lake City, Utah 84117

 

(ii)            if to Holder, at the address set forth on the signature page
hereto or as may be designated by notice to the Company; and

 

(iii)           if to any subsequent holder of the Warrant or Warrant Shares, to
the address as may be hereafter specified by notice to the Company.

 

Any such notice or communication shall be deemed to have been duly given when
delivered, telecopied or mailed as aforesaid.

 

10.            Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 



19

 

 

IN WITNESS WHEREOF, this Warrant is executed as of November 18, 2013.

 



COMPANY: American Sands Energy Corp.       By: /s/ William Gibbs    

Name: William Gibbs

Title: Chief Executive Officer

 



HOLDER: Universal Oil Recovery LLC       By: /s/ Glenn McGinnis    

Name: Glenn McGinnis

Title: Manager

             

Address for Notices:

 

  

 



20

 

 

Annex A

 

 

 

 

 

[FORM OF EXERCISE]

 

(To be executed upon exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant, to purchase ___________ shares of Common Stock and herewith
tenders payment for such shares of Common Stock

 

[  ] in the amount of $__________ by check made payable to “American Sands
Energy Corp.”

 

[  ] net exercise pursuant to the formula in Section 1

 

The undersigned requests that a certificate for such shares of Common Stock be
registered in the name of _____________________, whose address is
____________________________. If such number of shares of Common Stock is less
than all of the shares of Common Stock purchasable hereunder, the undersigned
requests that a new Warrant representing the remaining balance of the shares of
Common Stock be registered in the name of _______________________, whose address
is _________ ________________, and that such Warrant be delivered to
_______________________, whose address is _______________________.

 

Dated: _________________

 

Signature:_______________________

(Signature must conform in all respects to name of

Holder as specified on the face of the Warrant.)

 

 



21

 